Citation Nr: 0113213	
Decision Date: 05/09/01    Archive Date: 05/15/01	

DOCKET NO.  00-16 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care administered on August 14, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
May 1969.

This matter arises from a May 2000 decision by the Department 
of Veterans Affairs Medical Center (VAMC) in Oklahoma City, 
Oklahoma, that denied the benefit currently sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
inpatient treatment at a private hospital on August 14, 1999, 
for hyperkalemia.  

2.  During the veteran's unauthorized private hospital care 
on August 14, 1999, service connection was in effect for 
post-traumatic stress disorder, rated as permanently and 
totally disabling.

3.  VA medical facilities were feasibly available when the 
veteran received unauthorized private hospital care on August 
14, 1999.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care on August 14, 1999, have 
not been met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§§ 17.120, 17.121 (2000); Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the agency of original jurisdiction, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  In addition, the agency of original jurisdiction has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  In short, the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claim, and 
the Board will proceed with appellate disposition on the 
merits.

The veteran is seeking payment or reimbursement for the cost 
of hospital care administered without prior VA authorization 
at a non-VA medical facility on August 14, 1999.  He contends 
that VA should indemnify him against the cost of medical 
expenses that he incurred as a result of such inpatient 
treatment because his initial admission was the result of a 
medical emergency, because the admission was necessitated by 
an adverse reaction to medications prescribed by VA, and 
because VA medical facilities were not feasibly available at 
the time. 

The Board notes that the veteran has not contended that the 
treatment that he received at a non-VA medical facility on 
August 14, 1999, had previously been authorized by VA.  Nor 
does the record indicate as much.  As such, the provisions of 
38 U.S.C.A. § 1703 (West 1991) and 38 C.F.R. § 17.54 (2000) 
are not for application.  See generally Similes v. Brown, 5 
Vet. App. 555 (1994).

Thus, the Board must consider the pertinent provision for a 
veteran entitled to VA care who obtains treatment at a non-VA 
facility.  Pursuant to 38 U.S.C.A. § 1728, the Secretary of 
Veterans Affairs may, under such regulations as prescribed, 
reimburse a veteran for the reasonable value of such care or 
services for which the veteran has made payment.  See Malone 
v. Gober, 10 Vet. App. 539, 541 (1997) quoting 38 U.S.C.A. 
§ 1728(a).  In any case where reimbursement would be in order 
for the veteran under Section 1728(a), "the Secretary may, in 
lieu of reimbursing such veteran, make payment of the 
reasonable value of care or services directly...to the hospital 
or other health facility furnishing the care or services."  
38 U.S.C.A. § 1728(b).

Such reimbursement is available only where:  (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a nonservice-connected disability associated with and 
held to be aggravating a service-connected disability, (C) 
for any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability, or 
(D) for any illness, injury, or dental condition in the case 
of a veteran who (i) is a participant in a vocational 
rehabilitation program (as defined in Section 3101(9) of this 
Title), and (ii) is medically determined to have been in need 
of care or treatment; and (iii) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical.  See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  
The United States Court of Appeals for Veterans Claims has 
observed that given the use by Congress of the conjunctive 
"and" in the statute "all three statutory requirements would 
have to be met before reimbursement could be authorized."  
See Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 
Vet. App. 325, 327 (1995).

The provisions of 38 C.F.R. § 17.53 (2000), also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53 (2000).  No 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (2000).

At the time of the private treatment received by the veteran 
on August 14, 1999, service connection was in effect for 
post-traumatic stress disorder, evaluated as permanently and 
totally disabling.  On that date, the veteran began vomiting, 
developed lethargy, and complained of shortness of breath and 
abdominal pain.  Because no one was available to physically 
transport him to the nearest VA medical facility, an 
ambulance was summoned.  Ambulance personnel were instructed 
to take the veteran to the nearest VA facility.  Instead, the 
veteran was transported to a private medical facility.  A 
statement received from the veteran indicates that ambulance 
personnel were unable to contact the nearest VA medical 
facility's emergency room, and did not want to arrive at that 
facility unannounced.  However, the record otherwise 
indicates that the VAMC in Oklahoma City (the VA facility in 
question) had accepted patients transported by the ambulance 
service that transported the veteran all day on August 14, 
1999.  Moreover, the Oklahoma City VAMC was not on 
"divert," that is, that VA facility had not indicated that 
it was unable to accept emergency admissions on the date in 
question.  

The Board concedes that the veteran has a service-connected 
disability permanent and total in nature, and that the 
veteran was treated for a medical disorder that was emergent 
in nature.  The private medical facility that ultimately 
treated the veteran on August 14, 1999, diagnosed 
hyperkalemia, and determined that disorder to be life-
threatening.  The veteran's condition was stabilized, and he 
was transferred to the VAMC in Oklahoma City later that day.  
However, assuming without deciding that the disorder for 
which the veteran was treated at a private medical facility 
on August 14, 1999, i.e., hyperkalemia, was induced by 
medications prescribed by VA (as contended by the veteran), 
the fact remains that a VA medical facility was feasibly 
available to the veteran for the treatment that he received 
at a private medical facility on the date in question.  VA is 
not responsible for the decision of the private ambulance 
service to divert the veteran to a private medical facility.  
The veteran concedes that the ambulance personnel had been 
instructed to take him to the nearest VA facility, but failed 
to do so.  Furthermore, the Oklahoma City VAMC had received 
patients on an emergency basis throughout the date at issue.  
The Board emphasizes that all three of the criteria stated 
under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must be met 
to establish entitlement to payment or reimbursement of the 
cost of unauthorized medical service, and all of the criteria 
are not met in this case.  Consequently, as there is no legal 
basis upon which to allow the claim, it therefore must be 
denied.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized non-VA inpatient medical care administered on 
August 14, 1999 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

